Citation Nr: 1047573	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peripheral vascular disease 
of the upper and lower extremities, to include as secondary to 
service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1965, and from December 1965 to March 1971.  He was discharged 
from the latter period of service under other than honorable 
conditions,

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The appellant testified before the undersigned Veterans Law Judge 
at a personal hearing conducted at the RO in July 2010.  A copy 
of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claim must 
be remanded.

The Veteran claims that service connection is warranted for 
peripheral vascular disease of the upper and lower extremities, 
based on a theory of his claimed disorder being secondary to his 
service-connected Type II diabetes mellitus.  He testified in 
July 2010 that he had been informed by a physician that his 
peripheral vascular disease was caused by his diabetes 
disability.  See page three of hearing transcript (transcript).  
His representative, in the course of the July 2010 hearing, 
indicated that the Veteran's claim had been previously denied due 
to the fact that service connection had not been awarded for Type 
II diabetes mellitus (see October 2006 RO rating decision).  He 
added that, since service connection for Type II diabetes 
mellitus had subsequently been granted (see December 2007 RO 
rating decision), the Veteran's claim for peripheral vascular 
disease should be reconsidered.  Id.


VA outpatient treatment records, dated in October 2004, June 
2006, and May 2008, include diagnoses of peripheral vascular 
disease.  

An April 2006 private medical CT (computed tomography) report 
includes a diagnosis of atherosclerosis.

The Board does note that the Veteran was afforded a VA diabetes 
mellitus examination in April 2009.  The examiner, in supplying a 
diagnosis of Type II diabetes mellitus, commented that the 
Veteran's lower extremity peripheral neuropathy was not 
etiologically related to his diabetes mellitus but that his upper 
extremity peripheral neuropathy was so related.  An opinion as to 
the likelihood of an etiological relationship between the 
Veteran's service-connected Type II diabetes mellitus and his 
previously diagnosed peripheral vascular disease was not 
supplied.  The Board here parenthetically observes that service 
connection for peripheral neuropathy of the upper extremities was 
later granted by the RO as part of an August 2009 rating 
decision.  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  As no such VA examination report is of 
record, namely an examination which includes an opinion as to the 
etiology of the Veteran's diagnosed peripheral vascular disease, 
on remand, one must be conducted.

For informational purposes, the Veteran is here advised that 
under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be afforded an appropriate VA 
examination to determine the etiology of 
any manifested peripheral vascular disease.  

The examiner should review the entire 
claims folder, examine the appellant, and 
render medical opinions as to whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) as to 
the following:

A.  Is it at least as likely as not that 
any diagnosed peripheral vascular disease 
is caused or aggravated by the Veteran's 
active military service?


B.  Is it at least as likely as not that 
any diagnosed peripheral vascular disease 
is caused OR aggravated by the Veteran's 
service-connected Type II diabetes 
mellitus?

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and clinical 
findings, and a rationale for medical 
conclusions rendered.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


3.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


